DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 11, 12, 18-20, 25 and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kadambar et al. (US Pub. 2018/0368090).
Regarding claims 1, 11, 18 and 25, Kadambar teaches a method of wireless communications, comprising: acquiring, by a first user equipment (UE), a channel occupancy time (COT) in a shared spectrum using a listen-before-talk (LBT) procedure (see “The embodiments allow an eNB or a UE to share their respective MCOTs with other UEs for D2D-U communication. A UE which has borrowed a MCOT from the eNB or the UE can perform a check for a short duration (for example: 25 µs), to detect whether a channel, on which D2D-U communication is to be performed, is idle” in [0084], in this paragraph, the UE having “its MCOT” has acquired it (otherwise it is not his); this UE has acquired it using LBT: [0082] mentions a “maximum duration the UE can be allowed to transmit contiguously after a 
Regarding claims 2, 12, 19 and 26, Kadambar teaches the signal comprises at least one of: an LBT priority class associated with the COT or a duration of the COT (see claim 11).
Regarding claims 3 and 20, Kadambar teaches the acquiring the COT is associated with at least one of: a configured grant or a scheduled grant (scheduled grant in case of periodic access, see [0088], [0132]).
Allowable Subject Matter
Claims 4-10, 13-17, 21-24 and 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414